Citation Nr: 9913156	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-19 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from April 1965 to April 
1967.  

After a careful review of the record, the Board of Veterans' 
Appeals (Board) finds that the current record is incomplete.  
Both the VA treatment records in the claims folder and the 
veteran's testimony at his December 1998 hearing indicate 
that he was scheduled for a VA audiology consultation in 
1998.  The report of that consultation is not of record, and 
it would be useful in resolving the issue on appeal.  

Consequently, the case is REMANDED to the RO for the 
following action: 

1.  Additional VA outpatient treatment 
records, particularly the report of the 
recent VA audiological examination to 
which the veteran referred in his 
December 1998 testimony, should be 
obtained and associated with the 
veteran's claims folder. 

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of his existing 
hearing loss.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  In particular, the 
examiner should comment on the medical 
likelihood that an existing hearing loss 
is related to injury or disease during 
the veteran's service.  In this regard, 
the examiner is advised that the veteran 
has alleged that he developed a hearing 
loss as a result of acoustic trauma from 
firing artillery.  

3.  The RO then should review the 
veteran's claim for service connection 
for hearing loss in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).   The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


